12/16/2020

News

Nike Sean Wotherspoon Hat/T-Shirt AT8929-433 | SneakerNews.com

SHEARER NEWS

Where To Buy Jordan Release Dates Yeezy Release Dates Sneaker Release Dates wv @ ao

Sean Wotherspoon And Nike Are
Releasing Matching Hats And Tees

EXHIBIT

tabbles*

https://sneakernews.com/201 8/03/23/sean-wotherspoon-nike-hat-tee-at8929-433/

 

Q

1/9
42/16/2020 Nike Sean Wotherspoon Hat/T-Shirt AT8929-433 | SneakerNews.com

ADVERTISEMENT

As the release of Nike and Sean Wotherspoon’s highly-anticipated corduroy Air Max 97/1 hybrid
draws closer, Nike has officially unveiled matching apparel for the sneaker. Previewed heavily
by Wotherspoon himself on his Instagram, the apparel capsule consists of a two pieces: a
colorful 6-panel corduroy hat adorned a swoosh on each panel and an VA>LA hit on the hat’s
strap to match the heel tab of the shoes. The second piece is a white tee shirt featuring Nike
logos that match the shoe's colorway around the bottom hem. Both the shirt and the hat have

appeared on Nike's website with a “coming soon” tab, as there is no official release date yet.

 

Nike x Sean Wotherspoon Hat
Coming Soon To nike.com

$30
Style Code: AT8929-433

 

https://sneakernews.com/2018/03/23/sean-wotherspoon-nike-hat-tee-at8929-433/ 2/9
12/16/2020 Nike Sean Wotherspoon Hat/T-Shirt AT8929-433 | SneakerNews.com

 

ADVERTISEMENT

 

Nike x Sean Wotherspoon T-Shirt
Coming Soon To nike.com
$35

 

https://sneakernews.com/2018/03/23/sean-wotherspoon-nike-hat-tee-at8929-433/ 3/9
12/16/2020 Nike Sean Wotherspoon Hat/T-Shirt AT8929-433 | SneakerNews.com

https://sneakernews.com/2018/03/23/sean-wotherspoon-nike-h at-tee-at8929-433/ AIS
Nike Sean Wotherspoon Hat/T-Shirt AT8929-433 | SneakerNews.com

12/16/2020

Pie

 

5/9

https://sneakernews.com/201 8/03/23/sean-wotherspoon-nike-hat-tee-at8929-433/
12/16/2020

 

ADVERTISEMENT

https://sneakernews.com/201 8/03/23/sean-wotherspoon-nike-hat-tee-at8929-433/ 6/9
 

12/16/2020 Nike Sean Wotherspoon Hat/T-Shirt AT8929-433 | SneakerNews.com

 

https://sneakernews.com/201 8/03/23/sean-wotherspoon-nike-hat-tee-at8929-433/ 7/9
12/16/2020
Dec 17
%, Nike Air Presto
a —— Origins

Popular Stories

 

Air Jordan Retro
Preview For 2021

Nike |s Officially
Bringing Back The
Kobe 6 Protro
“Grinch”

Recent Stories

 

One Block Down Reflects Italy's
Impact On New Balance Sub-
culture With The 997 And 1500 In
"Marble Grey"

4/5 8mins 0 by Sneaker News

Nike Sean Wotherspoon Hat/T-Shirt AT8929-433 | SneakerNews.com

at

AIR JORDAN RETRO

Pear]

Air Jordan Retro
Preview For 2020

 

Dec 18

Air Jordan 5
Low G

ADIDAS YEEZY

 

 

adidas Yeezy Release
Preview For 2020

The Nike Air Max 95 OG "Neon"
Releases Tomorrow

5/5 38mins 0

by Jovani Hernandez

https://sneakernews.com/2018/03/23/sean-wotherspoon-nike-hat-tee-at8929-433/

Dec 21

Nike Blazer Mid
‘77

 

 

The Nike Air Max 95
OG “Neon” Is
Releasing In Full
Family Sizes

The Sean Cliver x
Nike SB Dunk Low
“Holiday Special” Is
Releasing In Full
Family Sizes

 

Undefeated Revisits Its
Celebrated Nike Air Max 97 From
2017 With Updated Colorways

5/5 2hours 0 by Sneaker News

8/9
12/16/2020 Nike Sean Wotherspoon Hat/T-Shirt AT8929-433 | SneakerNews.com

a 6 5 .
Sih Contact Advertise Careers Privacy © 2007-2020 Sneaker News Inc) Powered by WordPress.com VIP

y ff © B

https://sneakernews.com/201 8/03/23/sean-wotherspoon-nike-hat-tee-at8929-433/ 9/9
12/16/2020 The 7 BEST Tips When Matching Sneakers To Your Outfit (IN 2020!) | Honest Soles

The 7 BEST Tips When Matching Sneakers To
Your Outfit (IN 2020!)

Share Tweet 2

 

 

Hey everyone, what is going on! It’s Nigel here with Honest Soles and this week I'm
back with another sneaker guide just for you! Today, we will be covering the 7 best
tips when matching sneakers to your outfit.

It goes without saying that your dressing is never complete without the appropriate
shoes. Fashion is now so broad that you do not just pick an outfit and pick a footwear
whose color matches the color of the outfit, as was previously done when fashion
wasn't what it is today.

There are also countless choices to footwear now and isn’t just slippers, sandals, and
shoes. Now, we have boots, sneakers, trainers and the likes.

https://honestsoles.com/matching-sneakers-to-your-outfit/ 1/14
12/16/2020 The 7 BEST Tips When Matching Sneakers To Your Outfit (IN 2020!) | Honest Soles

With such big changes in fashion over the years, | know how hard it is to come up
with the perfect match for your sneakers and outfit, which is what today’s guide is to
help you with!

But as much as | love sneakers, | do not dare claim I’m a fashion guru myself.

So for this week’s guide, | got my friend Jay to share with you guys some of the best
tios when it comes to matching sneakers to your outfit.

Now, as far as | know him, Jay has been the go-to fashion guy among my friends.
And just judging from the way he dresses, I’m confident you'll benefit greatly from his
sneaker and ouffit styling tips today.

Don’t worry, you are in good hands!

So without further ado, here’s Jay with his TOP 7 BEST TIPS when matching
sneakers to your outfit.

y

 

Hi guys it’s Jay here and I’m happy to be helping Nigel with this week's sneaker
guide.

https://honestsoles.com/matching-sneakers-to-your-outfit/ 2/14
12/16/2020 The 7 BEST Tips When Matching Sneakers To Your Outfit (IN 2020!) | Honest Soles
Being a fashion guru myself, | just hate it when | see people dressing all wrong.

So today, I’m going to put a stop to all that in this article by imbibing in everyone —
sneakerheads or not — how to style outfits with sneakers, how to choose the best
outfits with sneakers, and finally, what to wear with sneakers and what not to wear.

Here we go...

Let The Occasion Set The Tone For You

Sporting Events Demands Something Sporty
Simplicity Is King

Match Your Sneakers With The Right Pair Of Trousers
Know When To Match Socks With Sneakers

Don’t Overshadow Your Sneakers

Traditional / Cultural Outfits With Sneakers Match
Final Words When Matching Sneakers To Your Outfit

Let The Occasion Set The Tone For You

 

https://honestsoles.com/matching-sneakers-to-your-outfit/ 3/14
12/16/2020 The 7 BEST Tips When Matching Sneakers To Your Outfit (IN 2020!) | Honest Soles
Well, if this is not important, then | do not know what is.

You are dressing up, not just to sit at home and take pictures.

When you wear sneakers, you are obviously dressing to go for an occasion.
Therefore, your occasion should set the tone for you on how to style your outfit with
the pair of sneakers.

For instance, if you are going to a mini birthday party and you decide to wear an
extravagant pair of sneakers, you'll get to the party and discover you are the clown
they have been waiting years for.

Simply put, simple occasions require something simple. We'll touch more on this later
on...

On the other hand, if it’s a wedding party and you put on a luxurious pair of sneakers,
you’d blend in just fine and might just make the groom look bad.

My favorite luxury sneakers are still the ones by Common Project. They
just look so amazing and are relatively affordable compared to other

luxury sneakers too!

Sporting Events Demands Something Sporty

https://honestsoles.com/matching-sneakers-to-your-outfit/ 4/14
12/16/2020 The 7 BEST Tips When Matching Sneakers To Your Outfit (IN 2020!) | Honest Soles
= a

 

Since we’re at the topic of choosing the right sneaker for the right occasion, | just
have to focus more on sporting events considering I’m a big fan myself.

When | go for sports events, | scan people a lot, and most of the time, | just end up
getting disappointed.

Imagine seeing a pair of retro or luxury sneakers at a sports event, on the feet of
someone partaking in the sporting activities. There is nothing more absurd!

Sports attract a lot of people, so when going for a sporting event, the best sneakers
to wear are hands down lifestyle runners.

Trust me; you cannot go wrong with them. It works every single time and they make
for the best outfit and sneakers match.

Check out some of Honest Soles recommended Lifestyle Runners!

Simplicity Is King

https://honestsoles.com/matching-sneakers-to-your-outfit/ 5/14
12/16/2020 The 7 BEST Tips When Matching Sneakers To You
‘ s

r Outfit (IN 2020!) | Honest Soles

      

 

Fundamentally, sneakers are designed not just to appear cute and exquisite, but also
to be compliant, that is, to obey the tone of the wearer. Which means that anyhow
you wear them, they will always come out cool, clean, and sweet.

However, whether they appear a good sneaker match with your outfit depends solely
on you.

For a simple event or gathering, the last thing you want to do is combine a load of
outfits with your sneakers.

Unfortunately, the mistake people make is combining a lot of outfits on a pair of
sneakers, which not only creates an outfit-sneakers mismatch, but also sets the tone

for a shouty appearance.

Hence, JUST THINK SIMPLE!

https://honestsoles.com/matching-sneakers-to-your-outfit/ 6/14
12/16/2020 The 7 BEST Tips When Matching Sneakers To Your Ouiffit (IN 2020!) | Honest Soles

For the ladies, a short gown with a pair of sneakers makes for the best dress with
sneakers. For the guys, you can just wear a simple basic or polo T-shirt, a nice pair
of trousers with a pair of sneakers, and you’re good to go.

Simple as that, and you still look amazing.

Of course, there are other more complicated styles to go for that works too. But
keeping it simple is the easiest way when it comes to matching sneakers to your
outfit.

Recommended Reading: You'll also wanna make sure you keep your sneakers
looking fresh! Check out the Honest Soles Ultimate Shoe Care Guide!

Match Your Sneakers With The Right Pair Of Trousers

oo
te

 

Now that we mention trousers in the previous point, this is another important tip when
matching sneakers with your outfit.

https://honestsoles.com/matching-sneakers-to-your-outfit/ 7/14
12/16/2020 The 7 BEST Tips When Matching Sneakers To Your Outfit (IN 2020!) | Honest Soles

Regardless of where you're headed or what time of the year it is, there is always the
right type of sneakers to rock with a particular type of trousers.

Unfortunately, people still find it easy wearing the right pair of sneakers with the
wrong pair of trousers or wearing the right pair of trousers with the wrong pair of
sneakers.

Either way, the main thing here to look out for is the cuff width.

Do not wear a trouser whose base is way wider than your sneakers, thereby
concealing your sneakers and looking like a clown. Also, do not wear a trouser
whose base is too tiny for your sneakers type.

Basically, make sure your trouser has the perfect base for your sneakers.

Straight leg trousers work amazingly with chunky sneakers.
Here’s an example for you!

As for sneakers that hug your feet, you should wear a slim-tit
trouser or use pinroll like the example here!

https://honestsoles.com/matching-sneakers-to-your-outfit/ 8/14
12/16/2020 The 7 BEST Tips When Matching Sneakers To Your Outfit (IN 2020!) | Honest Sales

This would go a very long way in telling people how fashionable you are and also
giving you the best outfit and sneakers match.

Know When To Match Socks With Sneakers

 

Should you wear socks with your sneakers?

Unfortunately, many of us are on this table when it comes to deciding whether or not
to match socks with sneakers.

Even though | still cannot pin my head around the source of the belief that one must
always wear socks with sneakers, it has come to be a general consensus amongst
most sneakerheads that a pair of socks is needed to complete your outfit.

But what many fail to grasp is that there are some sneakers yearning for socks to
compliment them, while there are several others that simply don’t style up well with
socks.

Besides, it actually is not compulsory to wear socks with your sneakers all the time

https://honestsoles.com/matching-sneakers-to-your-outfit/ 9/14
12/16/2020 The 7 BEST Tips When Matching Sneakers To Your Outfit (IN 2020!) | Honest Soles

But if you decide to wear one, then you need to make sure that your taste and sense
for color is at the level required, as the right pair of socks must match your outfit and
sneakers.

Or else, it would be a huge disaster.

By and large, it is not always mandatory to wear socks with every sneaker you've
got, but if you can wear it correctly, you would add an extra touch of finesse to your
dressing, giving you the best outfit with sneakers match.

My favorite socks are from Stance as they not only offer amazing designs but are
really comfortable to the feet too! You can check some of the designs here...

Don’t Overshadow Your Sneakers

oe ee As

Ee 2

«[ =.

ae

 

ae "
+ Jad

Just like choosing the perfect socks, you should know the perfect shirt or trousers
with your sneakers so you bring out the best in your sneakers, and not overshadow
them.

https://nonestsoles.com/matching-sneakers-to-your-outfit/ 10/14
12/16/2020 The 7 BEST Tips When Matching Sneakers To Your Outfit (IN 2020!) | Honest Soles

This point applies specifically when you are wearing sneakers that have
extravagant colorways or designs. These sneakers are made to stand out and
catch people’s eye, so don’t go doing the opposite.

The easiest way to avoid this is to stick to duller colors and simple designs. You'll
definitely want to avoid outfits with extensive graphics and bright appealing colors.

It is only after you do this can you begin to bring out the best in your sneakers, and
achieve the perfect sneaker outfit match.

Traditional / Cultural Outfits With Sneakers Match

 

Before we begin on this point, should we even wear such outfits with sneakers? Is it
fashionable?

This is a big question that has puzzled the mind of several people for the number of
decades that sneakers have been in existence.

Well, in my opinion, after a couple of research and a lot of thinking, | think you
actually can if you can rock it perfectly.

This is where the issue comes in.
Not everyone can rock it.

Rocking it depends on the kind of person, their body frame, and oh well, their swag.
By swag, | mean the way you carry yourself.

https://nonestsoles.com/matching-sneakers-to-your-outfit/ 11/14
12/16/2020 The 7 BEST Tips When Matching Sneakers To Your Outfit (IN 2020!) | Honest Soles

The best tip | can give here is complementing them well. Most traditional or cultural
outfits have extravagant designs so | would recommend going with a simple clean
sneaker that isn’t too flashy.

Opposite to the point on overshadowing your sneakers, here you want to bring out
the best in your clothing so keep your sneakers really simple.

To help you further, | would recommend googling for images of people who have
rocked native or traditional attires with sneakers. Then copy their style and try it on.

lf it works for you, Bingo! But if it does not, then just ignore it and look for other outfits
to combine with your sneakers. After all, fashion sometimes can be a combination of
imperfect outfits to make the perfect match.

Final Words When Matching Sneakers To Your Outtit

 

Conclusively, you should know that the way you dress says a whole lot about you
and the kind of person you are.

That wise saying, “The way you dress is the way you will be addressed” is nothing
short of perfection.

https://honestsoles.com/matching-sneakers-to-your-outfit/ 12/14
12/16/2020 The 7 BEST Tips When Matching Sneakers To Your Outfit (IN 2020!) | Honest Soles

If you dress like a rockstar, you'll be given credit and addressed as such. If you dress
like you are coming to steal the spotlight, you'll also be given credit and addressed as
such!

But if you decide to dress shabbily or haphazardly, you would be given credit for
making a mockery of fashion.

Like | said earlier, sneakers are an integral part dressing. So if you really love
sneakers, be sure to know how to wear them appropriately, so you get the credit you
deserve, and probably be the next fashion icon among your friends.

I'm Jay, thank’s for reading and peace.

And that concludes our sneaker guide for this week!

Greatly appreciate Jay for sharing with us his tips on matching sneakers to your outfit
today!

| hope you've benefited from today’s sneaker guide in one way or another, and if you
do remember to share it around!

As usual, lets share the sneaker passion from one sole to another...
It's Nigel here and I'll see you soon!

Recommended Reading: Check out some of the BEST GIFTS you can get for
sneaker lovers RIGHT NOW!

Disclosure: some of the links within the article are affiliate links, meaning that | may earn a commission when you purchase
through them, without adding any additional cost to you. This does not affect my review/judgement in any way and | only share
my most sincere and professional views when reviewing products to help you make the best choice in your purchases.

Share Tweet 2

 

You may also like:

https://honestsoles.com/matching-sneakers-to-your-outfit/ 13/14
12/16/2020 The 7 BEST Tips When ee Sneakers To Your Outfit (IN 7020!) | Honest Soles

Adidas Continental 80 -
HONEST Sneaker Review

     

15 Best Gifts for

eS

  

Sneakerheads
. (IN 2020!) ro = :
Adidas Continental 80 - HONEST 15 BEST Gifts For Sneakerheads TOP 5 BEST ‘Adidas Shoes You
Sneaker Review (IN 2020!) Can Buy RIGHT NOW
In "Reviews" In "Blog" In "Blog"

Copyright © 2020 - Genesis Sample on Genesis Framework - WordPress - Log in

https://nonestsoles.com/matching-sneakers-to-your-outfit/ 14/14
€ #sneakermatch

Do sneaker_addict._ + Follow eee

 

PAV W

21 likes

sneaker_addict._ #Jordan #jordan1 #jordanretro| #fit
#outfit #sneaker #nike #nike #sneakers #trainers
#girlsonkicks #hypebae #sneakermatch #nicekicks
#kicksonfire #sneakeraddict #trainersddict #sneakerhead
#sneakercollection #trainercollection #size5.5 #size6
#explorepage

c.p.meredith Love these!! Such a great pair! « @ YP
sneaker_addict._ @c.p.meredith &
< #sneakermatch

‘

a

OaY n

42 likes

makobi.usa Makobi Static Jacquard Tee on the New
Arrivals. Which Shoe would you match with each piece? “@

 

#makobiusa #makobijeansusa #bigandtall
#bigandtallfashion #hypetee #urbanwear #firetee
#newarrivals #streetwear #streetstyle #driptoohard
#majordrip #drip #sneakermatch #airjordan
AA @ google.com C,

@ birdclubclothing.com (h

 

TESTIMONIALS

The BEST Sneaker Tees in the game. | love

miieir themes and designs without all theaamm
oes
Le ites) cartoonish graphics.

— Terry S.

FIRE RED 4 SHIRTS

Cookie notice ¢& We use cookies to ensure you get the
best experience on our website.
ja Etsy > market » sneaker_match_tees

Sneaker match tees | Etsy

 

Check out our sneaker match tees selection for the very
best in unique or custom, handmade pieces from our
clothing shops.

©) illCurrency

Shirts to match Jordans, Adidas and Nikes |
ilCurrency — illCurrency Sneaker ...

MR 2h wee eee Re be ee we

< > (4 mM -D

 
2:16 ool LTE

Q @ matching tees to sneakers

Shoes | Sneakershirts.com

Sneaker tees shirts match Jordan retro
shoes. Matching sneaker tee and
shirts. Foamposite matching sneaker
shirts foams. T-shirts match shoes
yeezy sneaker ...

 

WI) Bird Club Clothing ©

Sneaker Tees to match Air Jordan sneakers

  

The Best Sneaker Tees to match Air Jordan sneakers
online. Shop to match sneakers such as Air Jordans,
Foams, Yeezy's and Air Max running ...

Ad - www.matchthekicks.com/

Sneaker Shirts, Tees & Apparel to match
Jordans | Match The Kicks

MTK Carries Sneaker Matching T-Shirts for the newest
Jordan, Yeezy Releases. Level up your fit game and match
the newest shoe releases with our sneaker matching tees.

Bel Air 5 Collection Biohack 1 Collection Oregon 5 C
[EB The 7 GEST Tips When Matchine x | {% Chill Will—Crazy Lyrics |Genius x by _ o x

 
 

© — & hittps://genius.com/Chill-will-crazy-lyrics os * @ 2 =

 

AMMEN Th Rees

rie

Pk

[Hook - Chill Will] .
- Migos
Shirt match the belt match the shoes, that’s crazy 5
nce bursting on the scene in
Dumping kush ashes on the floor, I'm lazy 2015. Migos has changed the

Sipping on the lean, got me looking kind of crazy sound OF rap.

Nigga talking down but it really don't faze me
; . ; E] WATCH THE STORY
Imma hit her quick before she start acting crazy

 

Rims on the tires got my car driving crazy

. 7 Ask iy bout thi:
Ice around my neck got your girl looking crazy usa question about this song

 

ng with some chicks screaming fuck you, pay me Ask a Question

Sign Up to Start Annotating

 

[Verse 1- Cl
Half a million dollars worth of twenties, that’s crazy © Wiewine S% 7 CONTRIBUTORS
20 squares on the back seat, I’m crazy ¢ Rap

Riding down 20, never see the speed limit nigga

 

No this ain’t a gimmick, quarter million for my image nigga

 

Pausing for the fans on my way, that’s crazy
Designer frames hanging off my face, I’m shady
Shawty got an ass on her and it's crazy

But she say she got an old man and he crazy

I'm moving the white girl, ('m driving Mrs. Daisy

 

Nigga play with me, he gon be pushing on daisies

aay Wrria
El P Type here to search bi a

 

 

 

nae Pp co @ -4;30 Music

 
(Bl the 7 GEST Tips When Matching x| 8) Chull Will - Crazy Lyrics [Genius x [+ - 58 xX

© — & https://genius.com/Cchill-v

 

° . ~ ath a
Nigga ptay with me, he gon be pushing on daisies | ee

I'm tryna fuck today, g!

  

‘m kinda impatient

But if she say she love me Imma drive that bitch crazy

[Hook]
“CRAZY” TRACK INFO

Written By é

Release Date April 20, 2014

 

MUSIC VIDEO

 

Streets on Lock 3 (2014)
Migos & Rich the Kid

 

1. Why You Mad 15, Phone Line
2, Who The Hell 16. Switch-A-Roo
3, Famous 17, Facts
4 4. You A Foo 18. Plug Talk
[Verse 2— Takeott) 5. Pack Gone Missing 19. Clientele
Shades, they matching the shirt 6, Trap 20. Came In
The:shirt. it's matching my shoes 7. In Too Deep 21, Pussy Ass Bitch
Let's get oul my jewels! 8. Rich Nigga Shit (Freestyle)
Water my diamonds ain't talking bout pool (Remix) eee
3 9. Fucked Up The 23. Make It Work
Robin my denim, religion is true
Kitchen (Remix)
Versace. Medusa, your Sace is fool 10. Dr Dolittle 24. How Fast Can You
| got the hook up like I'm black and blue 11. Made It (Streets On Count It?
Sick with the wrist. like | got the flu Lock 3) Crazy
Dui he paced te ttct 12. Finally ti

 

    

 

ie Crazy {teal Migos) Pp 00 © 4:30 Music

El P& Type here to search ) 3 ern

12/16/2020

 

 
{E@ The 7 BEST Tips When Matchinc x.

 

2) Chill Will ~ Crazy Lyrics [Genius x | =

© © https://genius.com/Cch

 

3
xs
it
be

Sick with the wrist, like | got the flu Lock 3) 25 Crazy -
Red bottom my shoe, but! ain't Piru 12. Finally Rich 26, Jumpin Like Jordan

mane 13, Island (KickRaux x Riot
Calling up Chill, we taking them tnps

14, 3 Mics Ten Remix)
To Beverly Hills te pick up them M's
Fuck your main bitch and | put heron film
Yao Ming bricks, chentele at the gym
Selling that white gotme M&Ms
OG gas bag in the MCM
Keep the big drank, keep FSNs
Bad ass bitch, she come from Berlin
What's crazy, | came a long way from Old Navy
Versace, Versace, we made it
Mama-she told me that we gon be hated and we gon be famous
And that we the greatest
The shados is matching the belt, the Beit is matching the shoes
They tell me it's crazy, | Know that they hate it
| ull up Mercedes, | just teft the bande trom whipping the babies
(That's Crazy)

Send feedback

(Hook)

{Verse 3 — Quavo]

Young rich nigga, so you know my pocket crazy

 

 

Crazy (feat Migos) > ooo @ 4:59 @Music

A wd RPM
& Type here to search L MIC)

 

 

 
[El The 7 BEST Tips When Matchinc x ; 12) Chill Will — Crazy Lyries | Genius

© & _https://genius.com/C

Ell 2 Type here to search

 

Young rich nigga, $0 you KNOW my pockel crazy

Me and Chill Will man, we go crazy with them babies

Hook in my pocket, I'm seaing them Benjamin Franklins

I'm taking your bitch, smash, smash, smash

While you out there buying her anklets

Riding with 6 niggas, 6 pistols. get your issue

Blowing on green like a whistle. pul the scope on these tuck
niggas

Which way did he qo, trap in the rain sleet on snow, the feds ain't
ever gon know

|} got the dope. crazy remix It with soap, crazy remix it with soap
| keep the white like the pope, your bitch she cocking the coke
They wrap itand pack it, | pack it.and ship it

My dope is so crazy, my dope is exquisite

Im teaching you lessons to listen

Your bitch aught to stay m the kitchen

Beat the pots and the pans and the dishes

i'm achemist (That's crazy)

[Hook]

BME) Ee]

 

g Flows Matter In Hip-Hop?

How Migos & Drake’s “Waik It Talk It” Pays Homage
To ‘Soul Train’

How Gucci Mane’s “I Get The Bag” & Migos’
“Slippery” Are Basically The Same Song

 

 

 

Crazy (leat Migs!

 

Chee et

  

430 @Music

 

ST

peer)
2/16/2020

 
El The 7 GEST Tips When Matchinc x {%) Rich Grian—Attention lyrics]: x | -b

© — & https://genius.com/Rich-brian-attention-lyrics

Search lyrics & more Q

Td oasis my

 

 

GENIUS

HOME STUDIO Cola Ses FEATURED farce) VIDEOS

Produced! by Austin Powerz, Cufoatz, OZ & 1
intehiay
eA

[Chorus: Rich Brian]

Pull a mil’ In a day, aln't even have the goddamn bitt

On your pili, everyday | just be slppin' Chamomile

Mass appeal, everybody show up ‘cause they know I'm here
Every week, | be an the tace, she think It's Cetaphil

Up in my business, pull up in my bitch crib

| got people locked and loaded Ilke they trained for ISIS.
Askin’ for forgiveness, | never said you have it

Pullin’ all these dimes like, do you really want attention?

[Verse 1: Rich Brian]
Photo shoot the second | go out

 

n’ with Offset in a luau

You gotta give a resume so | can see what you're about

Fuck your Snapchat, fuck your camera

| need space like astronaut

Please don't make me pull up on you

Like Tom Sawyer, Ilke to get right to the point

And my sneakers match my sweater, | got hella sauce like soy

Like my dad. I'm the man, dont wanns sce me mad

COMMUNITY

This song bio is unreviewed

te anappéthat +.

This song is about success. and the attention that it
brings. Ha begins wah raterring to bis Dat Sick,
which shot him to success. He may not be used to
this Much attention, Dut he it here to stov and his
boys have ts back

 

Ask us a question about this song

Ask a Question

SR 65 CONTRIBUTORS
@ Trap, Rap

© iviewine
® 17,551 VIEWS

"ATTENTION" TRACK INFO

Written 8y 7 4d more
Copyright 4+ &
Phonogiapnic &

 

Distribular &

 

' 1

¥ Allenton Weal Olfs, a

2 Pp oo &
| a :

1
TESTES Ty MOE Cane Mie, Se Ton Me ia se Oe WO TeU

Pe ee

2:51 @Music

PES IE

= a

* &G

SIGNUP | SiGM i

pee

12/16/2020

6)
GE The 7 BEST Tips When Matchinc x © ' Rich Brian - Attention Lyrics}: x

© & https:;genius.com/Rich-lrian-atte

+

 

And my sneakers match my sweater, | got hella sauce like soy
Like my dad, Im the man, don't wanna see me mad

What you doin’? Is you lost? Go ahead and call a cab, ayy
Yesterday my mother called me. she told me that she be worried
Bout my food and what | eatin, | tell her it’s calamari

D'usse when | got no plans, sippin’ on it after dinner

You say you hang with the man, | see him when I'm In the mirror

[Chorus: Rich Brian]

Pull a mil’ in a day, ain't even have the goddamn bill

On your pill, everyday | Just be sippin' Chamomile

Mass appeal, everybody show up ‘cause they know I’m here
Every week, | be on the face, she think it's Cetaphil

Up in my business, pull up in my bitch crib

| got peopie locked and loaded like they trained for ISIS
Askin’ tor forgiveness. | never said you'll have it

Pullin’ all these guns, but do you realty want attention?

[Verse 2: Offset]

Diamonds on my wrist got her attention (hey!)
When | pulled up in that drop top, Fonzworth Bentley (skrrt!)
| heard your main bitch, she got me in her mentions (hey!)
(am a Martlan, | am not from this dimension (no!)

All of this water drippin' on my Paddy, like | rinsed it (drip)
Fuck on your daughter, | won't test a bet, she in detention
Drip drop, Gucci socks, bought my bitch Givenchy (hey!)

Your tick tock, Rolex watch, plain Jane, keepin

 

imple (plain)
Young rich nigga, In the trap with rich niggas

Ain't goin’ for a bitch nigga, choppa flip niqgas (skrrt!)

On my way up to eight figures, | don’t need nigga

No police, my neck on freeze, my dog breed

 

(Chorus: Rich Brian)
Pull a mil’ In a day, ain't even have the goddamn bill

 

mie

“ February 2, 2018

MUSIC VIDEO

iaeuan

ATTE.”. TION:

 

 
 

 

Amen (2018)
Rich Brian
a
1, Amen 8. Filght
2. Cold 9 See Me
3. Occupied 10. Enemies
4, Introvert 11, Kitty
eChct 12. Little Prince
6, Glow Like Dat 13, Chaos
7. Trespass 14. Arizona

NBA 2K19 Soundtrack (2018)
2K Sports

 

 

 

2:51 @Music

 

real)
12/16/2020

i)

 
a The 7 BEST Tips When Matching x ; ¢4 Rich Brian- Attention Lyrics|G:  X f +

$

© @)_ https://genius.com/Rich-

| P Type here to search

 

an-attention-lyrics

 

(Chorus: Rich Brian]

Pull a mil in a day, ain't even have the goddamn bill

On your pill, everyday | just be sippin' Chamomile

Mass appeal, everybody show up ‘cause they know I'm here
Every week, | be on the face, she think It's Cetaphil

Up in my business, pull up in my bitch crib

| got people locked and loaded like they trained for ISIS
Askin’ for forgiveness, | never said you'll have it

Pullin’ all these guns, but do you really want attention?

   

The Heartbreak Behind Rich Chigga’s “Glow Like
Dat”

Rich Brian Breaks Down “Amen” On Genius’ Video
Series ‘Verified’

Rich Brian Breaks Down “Cold” On Genius’ Video
Series ‘Verified’

Rich Brian Embraces The Pressure Of Representing
Asian Culture On ‘Amen’

 

P MISA ote

Man that chorus got me rockin

10 +43

@ Luccaleonardl A; 222

 

 

 

251

@Music

 

PTE Ps

ee
12/16/2020

a
(EB The 7 GEST Tips When Matchin: x i #4) Rich Brian — Attention lynics|G. x °F

i

oO & hitps://genius.com/'

 

El PP Type here to search

 

B MISIO v2:

Man that chorus got me reckin

i 443 G0

es sat

@ LuccaLeonardi a: +:

 

lmao Ottset sounded a bit like 21 Savage at the end of hls verse

15 429

‘% DooklesDook +: Sypuls ae

“Young rich nigga, in the trap with rich chigga™ sounds soo much better
lal,

19 424

CandyCoughReign 4°:

 

Offset on the verse Ilke.

 

13 424

brothellos & =: byeas eg

GOD | HAVE REPLAYED THIS TEASER SO MANY TIMES. CAN'T WAIT
FOR TOMORROW &88

 

 

 

 

2:51

Music

 

 

PEI

 

 

re
ara A

 
10/30/2020 Trap Bear Unisex Sneaker Tshirt Matches Air Jordan 1 Retro High OG “Bio Hack” | Truth Or Clothing

Premium Sneaker Match Clothing and ANN,

(A
Search... Q
HOME (/) / AIR JORDAN 1 HIGH OG BIO HACK (/COLLECTIONS/AIR-JORDAN-1-HIGH-OG-BIO-HACK)

Spend $69 to Unlock Free Shipping The United States

 

TS

De Aes (/collections/all)

OR

Trap Bear'Unisex'Sneaker Tshirt Matches Air Jordai

Your Price:

$24.99 USD

Size

$ M L XL 2X 3x

Quantity
= 1 + ADD TO CART ©)

GUARANTEED SAFE CHECKOUT
=) PayPal VISA ey oe Oecd Wee

EXHIBIT

i=

 

 

    

  

Privacy - Terms

   

https://truthorcl othing.com/collections/air-jordan-| -high-og-bio-hack irt-matches-air-jordan-1-retro-high-og-bio-hack-nike-outfit... 1/5
10/30/2020 Trap Bear Unisex Sneaker Tshirt Matches Air Jordan 1 Retro High OG “Bio Hack” | Truth Or Clothing
PARE CHEGEO

leaker Tshirt Matches Air ©

Jordan Bt OF UBiedeeiothing,
Premium Sneaker Match Clothing and Accessories

Your Price:
(/) Mhanalaut Secure! With

$24.99 USD Search... - VIIGURUUL GULUI i

visa @ je

mastercard

  

S oases ~s The NTEE

aa tre
ee
: f

    
 

————___ Quantity Remaining:
Home (/) Shop (/collections) ioe

80 of 100 Sold
Order in the next 22 hours 56 minutes to get it by WED Nov 18
Only 20 left! 3 people are viewing this, and .. recently purchased it

3 Visitor Right Now

an reasons to buy from us:

  

Description

(/collections/all)

Grab an AWESOME Sneaker Match Tee that is going to make your streetwear wardrobe COMPETE!

‘WP Product Display: Enter coupon code SAVE10 at the checkout

The sneakers/shaes are not included in this listing. You are purchasing the clothing/accessory with design ONLY and nat the shoes. The shoes shown are sold separately and are only used for mi
Shirt ta match your sneakers much easier!

@ Delivery:

The delivery or shipping time for this item takes about 10-15 Business Days.If there are unforeseen circumstances please wait for your products to arrive or contact us.
We appreciate your patience!

© Product Details:

Material is 100% Preshrunk Catton

Wash Inside-Out on cold delicate setting. Far best care, allow to air dry.

True To Size Fit.

The tee is Unisex. To women and ladies, it is best to order a size down for a tighter fit.

Disclaimer:

On Calor: Please take note that device/computers, phone and tab screens may display different color and saturation. And that the item colors may not be as saturated in person a:

Privacy - Terns

https://truthorclothing.com/collections/air-jordan-1-hi gh-og-bio-hack/products/trap-bear-unisex-sneaker-tshirt-matches-air-jordan-|-retro-hi gh-og-bio-hack-nike-outfit... 2/5
10/30/2020 Trap Bear Unisex Sneaker Tshirt Matches Air Jordan 1 Retro High OG “Bio Hack” | Truth Or Clothing

5 No Warzies. We, Rat Vaul The-ealnrs.af oraphi Roar ISK RHE akers a8 ¢ cers theact Mat lors in productio Air an exact pratch
HYfVap Bear Unisex-Sneakerdshirty Matches Air

»wiJordan 1 Retro High WBA GE eioting,
Premium Sneaker Match Clothing and Accessories

Your Price:
(A

$24.99 USD Search... Q

 

Home (/) y? fai allétions)

Why Buy From Us

Reviews

Description Shipping Delivery & Returns Why Buy From Us Reviews ©

Grab an AWESOME Sneaker Match Tee that is going to SF drobe 0 I
Product Display:

The sneakers/shoes are not included in this listing. You are |U'/o OT - not the shoes. The shoes shawn are sold separately and are a1
visually find the best T-Shirt to match your sneakers much easier!

® delves 7° 29 59

minutes 7 seconds
The delivery or shipping time for this item takes about 10- 1p Bie Days If there are unforeseen circumstances please wait for your praducts to arrive or contact us.

We appreciate your patience! er
(/collections/all)

Product Details:
OR

Material is 100% Preshrunk Catton
Enter coupon code SAVEIO at the checkout
Wash Inside-Dut on cold delicate setting. For best care, allow to air dry.
True To Size Fit.
The tee is Unisex. To women and ladies, it is best to order a size down for a tighter fit.
* Disclaimer:

On Color: Please take note that device/computers, phone and tab screens may display different colar and saturation, And that the item colors may not be as saturated in person as

No Worries, We Got You! The colors of graphics made on these shirts are made sure ta match the sneakers as clase as possible to the actual sneaker colors in production. When a
available, If you recgive an item from us, before making a judgement, please wear your sneaker tee together with your sneakers or shoes and see how they absolutely match!

Don't forget to add us on instagram @ truth_or_clothing

Related Products

Privacy - Terms

https://truthorclothing .com/collections/air-jordan-1-high-o g-bio-hack/products/trap-bear-unisex-sneaker-tshirt-matches-air-jordan-1 -retro-high-og-bio-hack-nike-outfit... 3/5
10/30/2020 Trap Bear Unisex Sneaker Tshirt Matches Air Jordan 1 Retro High OG “Bio Hack” | Truth Or Clothing

 
     
 

Your Price:

$24.99

    

Home (/)
[/enllertinns/air-iordan-1-high-ng-bio- (/enllections/air-iordan-1-high-ng-hin- (/callections/air-iordan-1-high-ng-hio- (/eallections/air-jordan-1-high-1
hack/products/astraworld-unisex-tshirt- hack/products/drippin-lips-unisex-tshirt- hack/products/pure-black-nutrition-facts- hack/products/blessed-unisex-snea
matches-air-jordan-1-retro-high-og-bio-hack) matches-air-jordan-1-high-og-bio-hack- unisex-sneaker-tshirt-matches-air-jordan-1- _tshirt-made-for-air-jordan-1-retro-h
; . sneaker-tee-match-tees) retro-high-og-bio-hack) hack-blessings-shirt}
ASTROWORLD Unisex TShirt
Matches Air Jordan 1 Retro High Drippin Lips Unisex Tshirt Matches Pure Black Nutrition Facts Unisex Blessed Unisex Sneaker M
OG... (/callections/air-jordan-1- Air Jordan 1 High OG... Sneaker TShirt Matches Air Jordan... Shirt Made for Air Jorda
high-og-bia- (/collections/air-jordan-1-high-og- (/collections/air-jordan-1-high-og- {/collections/air-jordan-1-h
hack/products/astroworld-unisex- bio-hack/products/drippin-lips- bio-hack/products/pure-black- bio-hack/products/blessed-
tshirt-matches-air-jordan-1-retro- unisex-tshirt-matches-air-jordan-1- nutrition-facts-unisex-sKegxer- sneaker-match-tshirt-made-
high-og-bio-hack} high-gg-big-hack-sneaker-tee- tshirt-matches-air-jordan-1-retro- jordan-1-retro-high-og-bio
$24.99 USD pepo blessings-shirt)
©) 0 $28.99 USD $24.99 USD
|
When you complete your order in next:
] 29 09
Hours minutes seconds
' = Rig ras . '
Don't Take (colectins/ai) it! Here's What Our Cus
OR

     

. 2 _
Everyone go out and support my 66 /QVED EVERY BIT OF THE SERVICE 66 Omg their m
people @ Truth Or Clothing 33 definitely recommend PLUS THE seen so far d

PRODUCTS WAS AS DESCRIBED shop absolut
>

Want Free Stuff?

Enter Your Email Address
Become a Truth-Or-Clothing Insider and get 10% off your order today! Plus well give you exclusive access to the latest designs, giveaways, and deals!

Privacy - Terms.

https://truthorclothing.com/collections/air-jordan-1-hi gh-og-bio-hack/products/trap-bear-unisex-sneaker-tshirt-matches-air-jordan-1 -retro-high-og-bio-hack-nike-outfit.... 4/5
10/30/2020 Trap Bear Unisex Sneaker Tshirt Matches Air Jordan 1 Retro High OG “Bio Hack” | Truth Or Clothing

 Or4iBear Unisex Sneaker Tshirt Matches Air ©

Jordan 1 Retro High BF UBAGetorhing,
Premium Sneaker Match Clothing and Accessories

Newitt (A lerms at Service |/pages/terms-of-service)
wiv 24.99 USD Search... Shipping and Delivery (/pag Q sing-and-de

licy) FAQs & Help (/pages/faqs-help)

 

Payment Methods (/pages/payment-methads)

hop (7co ‘ilections)””
dt

nase ftraals rn
pages: aGn-my:

Got a Question? Call Us
& 1-888-690-1733 (tel:1-888-690-1733)

Mon-Sat “es

0% off !

When you complete your order in next:
; - Secure Checkout

] 29
We use encrypted SSL security to ensure that your credit card information is 100% pratected.
Hours minutes i seconds
(/callections/all}
OR

Ent de SAVE10 at the checkout
© 2020 Truth Or Clothing (/) All rights reserved. me EON een

f (https://www.facebook.com/groups/shoptimized/)  (https://www.pinterest.com/truthorclathing) (https:

Privacy - Terms

https://truthorclothing.com/collections/air-jordan- 1-high-o g-bio-hack/products/trap-bear-unisex-sneaker-tshirt-matches-air-jordan-1 -retro-hi gh-og-bio-hack-nike-outfit... 5/5
10/30/2020 Fresh Designs to Match Your Favorite Kicks by FreshMatchTees

Etsy

Search for anything ©

Sign in

   
 

men ARI Teen

   

FreshM 0 WHA win

Fresh Designs to Match Your Favorite Kicks!
9 Brooklyn, New York On Etsy since 2020

43 Sales
kkk k

© Favorite shop (5)

 

SHOP OWNER

Gabe
# Contact

TL

Search items Q

  

All55| Sneaker Tees51 Sneaker Hoodies4

 

] Request Custom Order

Contact shop owner

43 Sales
5 Admirers
Report this shop to Etsy

 

Featured items

 

https://www.etsy.com/shop/FreshMatchTees?ref=simple-shop-header-nameélisting_id=873551204 1/22
10/30/2020 Fresh Designs to Match Your Favorite Kicks by FreshMatchTees
-— NY

 

Trap Bear Unisex Sneaker Tshirt Matches Air Jordan 1 Retro High OG "Bio Hack" - Nike Outfits - Sneaker Clothing - Sneakerhead Gift
$19.99

 

Got Em Unisex Sneaker Tee Matches Air Jordan 12 Retro Black University Gold
$19.99

aL

https://www etsy.com/shop/FreshMatchTees ?ref=simple-shop-header-name&listing_id=873551204

2/22
10/30/2020 Fresh Designs to Match Your Favorite Kicks by FreshMatchTees

 

 

NEW Stay Lit Unisex Tee Matches Air Jordan 3 “Japanese Denim” Sneakerhead TShirt
$19.99
Pure Black

Nutritional Facts

Serving Size: Unlimited
Amount Per Serving

 

 

 

Calories 0

| % Daily Value’

Melanin __100%)
| Resiliance 80%

Rhythm" __ 85-90%
| Consciousness 100%
Strength «100%

Respectability Oo O%

Revolution 100%

ove TO!

   

Poet raty bahate oe

Black Nutrition Facts Unisex Sneaker Tee Matches Nike Air Jordan 12 Retro Indigo
$19.99
All Items

 

https://www.etsy.com/shop/FreshMatchTees?ref=simple-shop-header-name&listing_id=873551204 3/22
10/30/2020 Fresh Designs to Match Your Favorite Kicks by FreshMatchTees

 

Sneaker Addict Sneaker Match Shirt Made for Nike Air Foamposite One 96 All-Star Game Royal
$19.99

 

Sneaker Addict Sneaker Match Shirt Made for Air Jordan 13 Retro "Lucky Green"
$19.99

 

https://www.etsy.com/shop/FreshMatchTees ?ref=simple-shop-header-nameélisting_id=87355! 204 4/22
10/30/2020 Fresh Designs to Match Your Favorite Kicks by FreshMatchTees

 

Number 13 Unisex Sneaker Hoodie Made to Match Air Jordan 13 Retro "Lucky Green" Sneaker Match Clothing
$42.99

13 people have this in their cart

—_—

 

Unisex Drippin Lips Drip Hoodie Made to Match Air Jordan 13 Retro "Lucky Green" Sneaker Match Clothing
$42.99

 

https://www.etsy.com/shop/FreshMatchTees?ref=simple-shop-header-name&listing_id=873551204 5/22
10/30/2020 Fresh Designs to Match Your Favorite Kicks by FreshMatchTees

 

New Unisex Sneaker Addict Sneakers Match Hoodie Made for Air Jordan 1 Retro High OG "Bio Hack"
$42.99

 

New Trap Bear Trap Life Unisex Hoodie Made for Air Jordan 1 Retro High OG "Bio Hack" Sneaker Match
$42.99

5 people have this in their cart

oN (CX

https://www.etsy.com/shop/FreshMatchTees ?ref=simple-shop-header-name&listin g_id=873551204

6/22
10/30/2020 Fresh Designs to Match Your Favorite Kicks by FreshMatchTees

  

Halloween Drip Bear Shirt, Tribute to the Spooky Holiday Match Air Jordan Retro 4 WMNS "Singles Day”
$19.99

 

Whole Nother Level Sneaker Shirt Made to Match Air Jordan 5 Retro Oregon Ducks 2020 Sneaker Tee
$19.99

 

https://www.etsy.com/shop/FreshMatchTees ?ref=simple-shop-header-nameélisting_id=873551204 122
10/30/2020 Fresh Designs to Match Your Favorite Kicks by FreshMatchTees

 

New Unisex Stay Lit Pit Bull Sneaker Match Tee Made for Air Jordan 5 Retro Oregon Ducks, Oregon Green 2020, Sneaker Tee
$19.99

 

Drippin Lips Sneaker Match T Shirt Made for Air Jordan Retro Oregon Ducks, Oregon Green 2020, Sneaker Match Tee
$19.99

 

¥ a
pe}
https://www.etsy.com/shop/FreshMatchTees?ref=simple-shop-header-name&listing_id=873551204 8/22
10/30/2020 Fresh Designs to Match Your Favorite Kicks by FreshMatchTees

 

Trap Bear Unisex Sneaker Match Shirt Made for Air Jordan 5 Retro Oregon Ducks, Oregon Green 2020 Sneaker Tee
$19.99

 

Number 5 Sneaker Shirt Matches Air Jordan 5 Retro Oregon Ducks 2020, Oregon Green
$19.99

 

—) =

https://www.etsy.com/shop/FreshMatchTces ?ref=simple-shop-header-name&listin g_id=87355 1204 9/22
10/30/2020 Fresh Designs to Match Your Favorite Kicks by FreshMatchTees

  

Stay Lit Pltbull Sneaker Match Shirt Made for Air Jordan 3 Retro "Varsity Royal" Sneaker Tee
$19.99

 

Drippin Lips Unisex Sneaker Match Shirt Made for Air Jordan 3 Retro “Varsity Royal" Sneaker Tee
$19.99

 

https://www.etsy.com/shop/FreshMatchTees ?ref=simple-shop-header-nameélisting_id=873551204 10/22
10/30/2020 Fresh Designs to Match Your Favorite Kicks by FreshMatchTees

 

Got Em Unisex Sneaker Shirt Match Air Jordan 3 Retro "Varsity Royal" Sneaker Tee
$19.99

 

Number 3 Unisex Sneaker Match Shirt Made for Air Jordan 3 Retro "Varsity Royal"
$19.99

5 people have this in their cart

  

ie

https://www.etsy.com/shop/FreshMatchTees?ref=simple-shop-header-name&listing_id=87355 1204

11/22
10/30/2020 Fresh Designs to Match Your Favorite Kicks by FreshMatchTees

 

Trap Bear Unisex Sneaker Shirt Match Air Jordan 3 Retro "Varsity Royal", Sneaker Tee
$19.99

MRO

Dee e0)

 

Blessed Unisex Sneaker Shirt Matches Air Jordan 3 Retro Varsity Blue, Sneaker Match Tee
$19.99

evel

https://www.etsy.com/shop/FreshMatchTees ?ref=simple-shop-header-name&listing_id=873551204

12/22
10/30/2020 Fresh Designs to Match Your Favorite Kicks by FreshMatchTees
v

Never Enough Sauce Sneaker Shirt Matches Air Jordan 13 Retro "Lucky Green"
$19.99

 

Sneaker Addiction Sneaker Match Shirt Made for Air Jordan 13 Retro "Lucky Green"
$19.99

 

https://www.etsy.com/shop/FreshMatchTees ?ref=simple-shop-header-name&listing_id=873551204 13/22
10/30/2020 Fresh Designs to Match Your Favorite Kicks by FreshMatchTees

  

New Trap Bear Trap Life Sneaker Match Shirt Made for Air Jordan 13 Retro "Lucky Green", T-shirt, Unisex
$19.99

12 people have this in their cart

 

Grind and Shine Unisex Sneaker Tee Matches Air Jordan 13 Retro "Lucky Green", Tee, T-Shirt, Jordan Match, Sneakerhead gift
$19.99

 

https://www.etsy.com/shop/FreshMatchTees ?ref=simple-shop-header-name&listing_id=873551204 14/22
10/30/2020 Fresh Designs to Match Your Favorite Kicks by FreshMatchTees

 

Blessed Sneaker Match T Shirt Made for Air Jordan 13 Retro "Lucky Green", Sneaker Tee, TShirt, Sneakerhead Gift
$19.99

 

New Number 13 Unisex Sneaker Match T Shirt Made for Air Jordan 12 Retro "Lucky Green" - Lucky Tee
$19.99

Over 20 people have this in their cart

 

hitps://www.etsy.com/shop/FreshMatchTees ?ref=simple-shop-header-namedlisting_id=87355 1204 15/22
10/30/2020 Fresh Designs to Match Your Favorite Kicks by FreshMatchTees

 

Stay Lit Unisex Sneaker T Shirt Made to Match Air Jordan 13 Retro "Lucky Green” Custom Pit Bull Design
$19.99

6 people have this in their cart

 

Whole Nother Level Sneaker Match Shirt Made for Air Jordan 13 Retro "Lucky Green
$19.99

 

SUCKIN

https://www.etsy.com/shop/FreshMatchTees?ref=simple-shop-header-name&listing_id=873551204 16/22
10/30/2020 Fresh Designs to Match Your Favorite Kicks by FreshMatchTees

 

 

Dripping Unisex Sneaker Match Tee Made for Air Jordan 13 Retro "Lucky Green"
$19.99

8 people have this in their cart

   

 

Pit Bul|Blessed Unisex Black Sneaker TShirt Matches Jordan 4 Retro Off White - Sail

New Stay Lit Sneaker Tee Matches Air Jordan 4 Retro Off White - Sail -
$19.99

$19.99

 

https://www.etsy.com/shop/FreshMatchTees ?ref=simple-shop-header-name&listin p_id=87355] 204 17/22
10/30/2020 Fresh Designs to Match Your Favorite Kicks by FreshMatchTees

 

Ice Cream Drip Unisex Sneaker Match T Shirt Made for Air Jordan 4 Retro Off White Sail, Sneaker Tee
$19.99

 

NEW Grind Shine T Shirt Matches Air Jordan 4 Off White - Sail
$19.99

 

Drippin Lips Black Unisex Sneaker TShirt Matches Air Jordan 4 Retro Off White - Sail
$19.99

inf (Peele in

https://www.etsy.com/shop/FreshMatchTees ?ref=simple-shop-header-name&listin g_id=873551204 18/22
10/30/2020 Fresh Designs to Match Your Favorite Kicks by FreshMatchTees

  

 

Cee>

[irr

[e

ee

ro

i ir

cke
CC ESD

C

p?

y
yi

{

Blessed Unisex Sneaker TShirt Matches Air Jordan 8 South Beach
$19.99

 

Drippin Lips Unisex Tshirt Matches Air Jordan 8 Retro “South Beach” Sneaker Tee - Match Tees
$19.99

 

https://www.etsy.com/shop/FreshMatchTees?ref=simple-shop-header-nameélisting_id=873551204

19/22
10/30/2020 Fresh Designs to Match Your Favorite Kicks by FreshMatchTees

=

 

Sneaker Addiction Pill Bottle Shirt Matches Air Jordan 1 Retro High OG "Bio Hack”
$19.99

at
al Facts

 

Pure Black Nutrition Facts Unisex Sneaker TShirt Matches Air Jordan 1 Retro High OG "Bio Hack"
$19.99
Reviews
Average item review yrgveve%& = (5)
Sort by: Recommended v

nicole Hill on Oct 28, 2020

*

Never got my order and I'm mad

New Money Talks Black Unisex Sneaker Tee Matches Air Jordan 12 Retro University Gold

JAMEELAH on Oct 17, 2020

kkkkk

Just like the pic! Came right in time for sweetest day®

Number 3 Unisex Sneaker Match Shirt Made for Air Jordan 3 Retro "Varsity Royal"

https://www.etsy.com/shop/FreshMatchTees?ref=simple-shop-header-name&listin g_id=873551204 20/22
10/30/2020 Fresh Designs to Match Your Favorite Kicks by FreshMatchTees

alexis on Oct 10, 2020

alexis Rercisi added a phote of their
purchase.

tok kk

This tee is exactly as described, good material and it has a small amount of stretch which is good for me (im a woman) ill be a repeat customer for

sure shop owner was communicative and i appreciate that also came earlier then stated 5 stars for sure!

New Stay Lit Sneaker Tee Matches Air Jordan 4 Retro Off White - Sail - Pit Bull

Dezarae on Sep 30, 2020

took tok

Dope ass shirt, cool design bright colors

Trap Bear Unisex Sneaker Tshirt Matches Air Jordan 1 Retro High OG “Bio Hack” - Nike Outfits - Sneaker Clothing -
Sneakerhead Gift

Dominique on Oct 24, 2020

kkk
Trap Bear Unisex Sneaker Tshirt Matches Air Jordan 1 Retro High OG “Bio Hack" - Nike Outfits - Sneaker Clothing -
Sneakerhead Gift
Shop policies
Last updated on Sep 16, 2020
Shipping

https://www.etsy.com/shop/FreshMatchTees ?ref=simple-shop-header-name&listing_id=873 551204 21/22
10/30/2020 Fresh Designs to Match Your Favorite Kicks by FreshMatchTees

Processing time
The time | need to prepare an order for shipping varies. For details, see individual items

Customs and import taxes
Buyers are responsible for any customs and import taxes that may apply. I'm not responsible for delays due to customs.

Payment options
@Secure options
Es
2 OSA yo om
Accepts Etsy Gift Cards and Etsy Credits
Etsy keeps your payment information secure. Etsy shops never receive your credit card information.

Returns & exchanges

I gladly accept returns, exchanges, and cancellations
Contact me within: 3 days of delivery

Ship items back within: 30 days of delivery

Request a cancellation within: 24 hours of purchase

The following items can't be returned or exchanged

Because of the nature of these items, unless they arrive damaged or defective, | can't accept returns for:

e Custom or personalized orders

e Perishable products {like food or flowers)

e Digital downloads

© Intimate items (for health/hygiene reasons)

Conditions of return

Buyers are responsible for return shipping costs. If the item is not returned in its original condition, the buyer is responsible for any loss in value.

Questions about your order?
Please contact me if you have any problems with your order.

Shop Sell About Help
Gift cardsSell on EtsyEtsy, Inc. Help Center
Etsy blog Teams Policies Privacy settings
Forums Investor
Affiliates Careers
ch

(Taayay-re15 Fi ‘D) vy > |

, 5 © 2020 Etsy, Inc. Terms of Use Privacy Interest-bas
United States | English (US) | $ (USD)

 

https://www.etsy.com/shop/FreshMatchTees?ref=simple-shop-header-name&listing_id=873551204 22/22
11/27/2020 Number 12 Sneaker Match Unisex Hoodie Made for Air Jordan 12 | Etsy

Etsy

Search for anything oO

GD

>
S-

4

 

FreshMatchTees
9 sales KKK KY
Number 12 Sneaker Match Unisex Hoodie Made for Air Jordan 12 Retro Dark Concord Sneaker Clothing

$42.99+
v

In stock
Size

Select an option v

 

Buy it now

Add to cart

 

+
e e*

Other people want this. 4 people have this in their carts right now.

ml

Hooray! This item ships free to the US.
Highlights 7

https://www.etsy.com/listing/892488444/number-12-sneaker-match-unisex-hoodie?ref=shop_home_active_| &frs=1 &crt=1 1/9
11/27/2020 Number 12 Sneaker Match Unisex Hoodie Made for Air Jordan 12 | Etsy
y

Handmade

Description

Designs are professionally PRINTED directly onto the clothing via DTG Method (NOT VINYL) using commercial grade equipment for

a long lasting hoodie.
Product Display:

The sneakers/shoes are not included in this listing. You are purchasing the hoodie ONLY and not the shoes. The shoes shown are

sold separately and aie only used for marketing purposes. This makes finding a matching hoodie a bit easier

Learn more about this item

Shipping and return policies “
Ready to ship in Returns & exchanges eereniil ' Ships from United States
. et shipping cost Vv
2-7 business daysAccepted ope
Exceptions may apply
View shop policies
an

Meet your sellers

https://www.etsy.com/listing/892488444/number-1 2-sneaker-match-unisex-hoodie?ref=shop_home_active_1 &frs=1 &crt=1 2/9
11/27/2020 Number 12 Sneaker Match Unisex Hoodie Made for Air Jordan 12 | Etsy

 

Gabe

Owner of FreshMatchTees

C Message Gabe +)

This seller usually responds within 24 hout's,
FreshMatchTees macle this item with helj frorn
orintful, Charlotte, NC

9 shop reviews Wo & &

Sort by: Recommended v

DEANETTRA Nov 13, 2020
kk kkk
Looks good with my shoes. Match perfectly.

https://www.etsy,com/listing/892488444/number- | 2-sneaker-match-unisex-hoodie?ref=shop_home_active_| &frs=1 &crt=1 3/9
11/27/2020 Number 12 Sneaker Match Unisex Hoodie Made for Air Jordan 12 | Etsy

 

Purchased item:

GF Sneaker Match T Shirt Made for Air Jordan 13 Retro "Lucky Grea", Sneaker Tee, TShirt. Sneakerhead Gift

\@ Is this review helpful?

@
DEANETTRA Nov 13, 2020
Kk kkk

Matches my shoes perfectly...Fast shipping!

 

Purchased item:

© _ ripping Unisex Sneaker Match Tee Made for Air Jordan 13 Retro "Lucky. Green”
—

\@ Is this review helpful?

®&

JAMEELAH EASLEY Oct 17, 2020
kk kkk

Just like the pic! Came right in time for sweetest day#
Purchased item:

Number 3. Unisex Sneaker Match Shirt Made for Air Jordan 3 Retro “Varsity Raval"

i@ Is this review helpful?

  

alexis narcisi Oct 10, 2020
KKkkKKk

This tee is exactly as described, good material and it has a small amount of stretch which is good for me (im a woman) ill be a

repeat customer for sure shop owner was communicative and i appreciate that also came earlier then stated 5 stars for sure! eee

LQ =—=—_—
https://www.etsy.com/listing/892488444/number-1 2-sneaker-match-unisex-hoodie?ref=shop_home_active_1 &frs=] &crt=1 4/9
11/27/2020 Number 12 Sneaker Match Unisex Hoodie Made for Air Jordan 12 | Etsy

 

Purchased item:

New Stay Lit Sneaker Tee Matches Air Jordan 4 Retro Of White - Sail - Pit Bull

\@ Is this review helpful?

 

Photos from reviews

il @ a a

More from this shopYou may also like

 

New Unisex Number 12 Sneaker Match Shirt Made for Air Jordan 12 Retro Dark Concord, Sneaker Tee

FreshMatchTees

$19.99
Free shipping eligible

https://www.etsy.com/listing/892488444/number-1 2-sneaker-match-unisex-hoodie?ref=shop_home_active_] &frs=] &crt=1

39
11/27/2020 Number 12 Sneaker Match Unisex Hoodie Made for Air Jordan 12 | Etsy

 

Number 13 Unisex Sneaker Hoodie Made to Match Air Jordan 13 Retro "Lucky Green" Sneaker Match Clothing
FreshMatchTees
$42.99

FREE shipping

 

New Unisex Sneaker Addict Sneakers Match Hoodie Made for Air Jordan 1 Retro High OG "Bio Hack"
FreshMatchTees
$42.99

FREE shipping

 

https://www.etsy.com/listing/892488444/number- | 2-sneaker-match-unisex-hoodie?ref=shop_home_active_1 &frs=] &crt=1

6/9
11/27/2020 Number 12 Sneaker Match Unisex Hoodie Made for Air Jordan 12 | Etsy

 

Money Talk Bear Unisex Sneaker Match Shirt Made for Air Jordan 12 Retro "Concord"
FreshMatchTees

$19.99

Free shipping eligible

 

Custom Name Number 23 Unisex T-shirt Match Jordan 12 Retro “Concord”
SuperMatchKicks

 

$19.99 Number 12 Sneaker Matching Hoodie Made for Air Jordan 12 Retro Dark Concord
Free shipping eligible MatchKicks
$37.09%52-99 (30% off)

FREE shipping

PO

  

23 Unisex T-shirt Match Jordan 12 Retro “Concord” New By Any Means Unisex T-shirt Match Jordan 12 Retro “Concord”

SpecialSneakerShirts SuperMatchKicks
$19.99 $19.99
Free shipping eligible Free shipping eligible

https://www.etsy.com/listing/892488444/number-1 2-sneaker-match-unisex-hoodie?ref=shop_home_active_1 &frs=1 &crt=1 n9
11/27/2020
Explore related searches

teaker
atch tees

e match
rdan

iphop Shirt

 

 

aisex Adult
lothing

Explore related categories & searches

Clothing SuperMatchT

Listed on Nov 23, 2020

Number 12 Sneaker Match Unisex Hoodie Made for Air Jordan 12 | Etsy

Hoodies & Sweatshirts

https://www etsy.com/listing/892488444/number-1 2-sneaker-match-unisex-hoodie?ref=shop_home_active_\ &frs=1 &crt=1
11/27/2020 Number 12 Sneaker Match Unisex Hoodie Made for Air Jordan 12! Etsy

Report this item to Etsy

Shop Sell About Help
Gift cardsSell on EtsyEtsy, Inc-Help Center
Etsy blog Teams Policies Privacy settings
Forums Investors
Affiliates Careers
Press

Impact | £] @ I > |

_ ; © 2020 Etsy, Inc. Terms of Use Privacy
= United States | English (US) | $ (USD) i "

whioad the Etsy App

 

https://www.etsy.com/listing/892488444/number-12-sneaker-match-unisex-hoodie?ref=shop_home_active_1&frs=1 &crt=1 9/9
11/27/2020 Truth Or Clothing (@truth_or_clothing) * Instagram photos and videos

{ustagroun © Search (nr) V7
|T- EE

Follow

       
 

truth_or_clothing

6,030 followers 425 following

98 posts
RU UP Truth Or Clothing

Sneaker Match Clothing ¢

 _ 30 Day Money Back Guarantee
Q - WORLD WIDE SHIPPING

4a - Secure Checkout

ati. @-- We Love Our Customers
Shop Here © & “te
www.truthorclothing.com

HA POSTS TAGGED

YOUR NAME

https://www.instagram.com/truth_or_clothing/

@®O°OO
11/27/2020 Truth Or Clothing (@truth_or_clothing) * Instagram photos and videos

Iustagrou © Search (ny 7 @) © QO

Va

  

as
ese ad
lA
100%
aS
ath
at
uth)

parC eg
fertile
aya)
Focus
Discipline
Dedication

Success SCS
Nutrition Facts

  

Tie: 3. ~

#SNEAKERHEADSBELIKE TDI|Tug
4JUST HOLD ON WE'RE st

https://www.instagram.com/truth_or_clothing/
11/27/2020 Truth Or Clothing (@truth_or_clothing) * Instagram photos and videos

Q Search

  

~
oA

About Blog Jobs Helo API Privacy Terms Top Accounts Hashtags Locations

English ~ © 2020 Instagram from Facebook

https://www.instagram.com/truth_or_clothing/ 3/3
11/27/2020

@

Facebook

III
ms
0
»
4

fm Austina Obscure
7 February 2-@

 

ladies if you relate... grab this shirt and please ,) share... link to buy
in comments below 7

 

OO a 2 Comments

1) Like () Comment @ Share

a Austina Obscure

https://truthorclothing.com/.../hustle-like-a-girl...

we

TRUTHORCLOTHING.COM

Hustle Like a Girl | Sneaker Match
Tee

Like Reply  42w

ry @o
., Meagan Castelletti

LT Avia it Hiba that Nav canna Unetla lila Al adv

https://www facebook.com/austinaobscuretattoo/posts/260739 1 016023540 1/2
11/27/2020

Write a comment...

 

https://www-facebook.com/austinaobscuretattoo/posts/260739 1016023540

Facebook

+ @ &
Oa@Y

a
o

2/2
11/27/2020

Truth Or Clothing | Facebook

 

Truth Or Clothing

@truthorclothing - Clothing (Brand)

@ Send Message

About See All

®

Urban Street Wear, Sneaker Match Clothing for Men and
Women

440 people like this
446 people follow this

https://www.truthorclothing.net/

Very responsive to messages
Send Message

info@truthorclothing.net
Clothing (Brand) - Apparel & Clothing

Privacy Policy

https://www facebook.com/truthorclothing/ 1/9
11/27/2020 Truth Or Clothing | Facebook

@:a = + @ 8

Suggest Edits

Is this the right phone number for this page?

8 orci we

Yes Unsure No

 

Videos See All

 

@deysean_music wearin our “Drips All Day” sneaker tee....

© 1 an
. Q
8 Views - 44 weeks ago

https://www facebook.com/truthorclothing/ 2/9
11/27/2020

 

Truth Or Clothing | Facebook

     

 

=
Number 12 Unisex Sn... New "Secure The Bag... New "Secure The Bag...
$24.99 $24.99 $24.99
Custom Name Numbe...
$24.99
€ Page Transparency See All
Facebook is showing information to help you better understand the
purpose of a Page. See actions taken by the people who manage
and post content.
MX = Page created - December 25, 2019
9 Page manager location: United States
Related Pages
House of X® France .
Clothing Store io Like
o hq.com .
St ners! q.co i Like
Accessories
Pixielane by Jewelie :
a6
Baby & Children’s Clothing Store td Like @o

https://wwwfacebook.com/truthorclothing/ 3/9
11/27/2020 Truth Or Clothing | Facebook

fr + @8 +

Showcase your work, create ads and connect with customers or
supporters.

Create Page

Privacy - Terms - Advertising - Ad Choices [> - Cookies - More - Facebook © 2020

bans Create Post
{G3 Photo/Video © Check in & Tag Friends
Truth Or Clothing ses
22h-@

   

Truth Or Clothing updated their website

address. Learn More
0 Like ( Comment (> Share ’
Truth Or Clothing see
November 24 at 1:10 AM -@

Number 23 Sneaker Match Shirt Customize Matched Air Jordan 5
Retro “What The” #truthorclothing #airjordan5 #hiphopshirt
#sneakerheads #sneakermatchtees

a
o

 

https://wwwfacebook.com/truthorclothing/ 4/9
11/27/2020 Truth Or Clothing | Facebook

 

v
0) Like (J Comment & Share @®-~
Truth Or Clothing see
September 28 -@
Get Yours Today! Link in bio! #airjordanbiohack #traplife #trapbear
#sneakermatch
eo
@o

 

https://www facebook.com/truthorclothing/ s/9
11/27/2020 Truth Or Clothing | Facebook

@

{1
+
9
-
q

 

1 Like ( Comment (> Share ,
é Truth Or Clothing is in New York City, N.Y. see
September 28 -@

new designs out for Air Jordan 1 High OG Bio Hack #drippinlipstee
#drip #drippyoutfits #truthorclothing #matchkicks

 

Truth Or Clothing eas
September 17 -@

fresh new designs to match your Jordan 12's

Re
o

 

https://www facebook.com/truthorclothing/ 6/9
11/27/2020 Truth Or Clothing | Facebook

 

 

@- =
> Like (J Comment (> Share ,
Truth Or Clothing —
September 17 -@
made for Air Jordan Retro 13’s
wy
we
ak
1) Like () Comment (> Share ’
Truth Or Clothing “ae
September 15-@
thank you so much for this photo with your kicks Randy and for the
awesome review! #truthorclothing #sneakeraddicts #alwaysfly
Ge
@o

 

https://www facebook.com/truthorclothing/ U9
11/27/2020 Truth Or Clothing | Facebook

> Like () Comment (> Share -

 

https://www facebook.com/truthorclothing/ 8/9
11/27/2020

https://www.facebook.com/truthorclothing/

Truth Or Clothing | Facebook

+ @ 8&8

9/9
